DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Prosecution History Summary
Claims 1-35 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/28/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-35 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.



Subject Matter Eligibility Criteria – Step 1:  
The claims recite subject matter within a statutory category as a process (claims 1-16) and a system (claims 17-35).  Accordingly, claims 1-35 are all within at least one of the four statutory categories.
Subject Matter Eligibility Criteria – Step 2A – Prong One:
Regarding Prong One of Step 2A of the Alice/Mayo test, the claim limitations are to be analyzed to determine whether, under their broadest reasonable interpretation, they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims. MPEP 2106.04(II)(A)(1).  An “abstract idea” judicial exception is subject matter that falls within at least one of the following groupings: a) certain methods of organizing human activity, b) mental processes, and/or c) mathematical concepts. MPEP 2106.04(a).
Representative independent claims 1 and 17 includes limitations that recite at least one abstract idea.
Claim 1:
A method for determining a substance dispensing plan, the method comprising
 obtaining a representation of a set of a person’s current bodily features, and
determining a substance dispensing plan based on a comparison between the representation of the set of the person’s current bodily features and a set of desired bodily features.
Examiner states submits that the foregoing underlined limitations constitute: “certain methods of organizing human activity” because determining a substance dispensing plan based on comparison between actual features and desired features are managing personal behavior or relationships or interactions between people.  For instance, a consumer would go into an office to obtain the substance dispensing to achieve the desired bodily features.
	Furthermore, the foregoing underlined limitation constitute: a “mental process” because determining a substance dispensing plan can all be performed in the human mind.  
Accordingly, the claim recites at least one abstract idea.
Claim 17:
A system for determining and executing a substance dispensing plan, the robotic system comprising:
a substance delivery system configured to dispense the substance into a subcutaneous region,
at least one camera,
wherein the at least one camera is configured to obtain a digital representation of a set of a person’s current bodily features,
wherein the control is configured to determine a substance dispensing plan based on a comparison between the digital representation of the set of the person’s current bodily features and a set of desired bodily features.
Examiner states submits that the foregoing underlined limitations constitute: “certain methods of organizing human activity” because determining a substance dispensing plan based on comparison between actual features and desired features are managing personal behavior or relationships or interactions between people.  For instance, a consumer would go into an office to obtain the substance dispensing to achieve the desired bodily features.
	Furthermore, the foregoing underlined limitation constitute: a “mental process” because determining a substance dispensing plan can all be performed in the human mind.  
Accordingly, the claim recites at least one abstract idea.
	Subject Matter Eligibility Criteria – Step 2A – Prong Two:
Regarding Prong Two of Step 2A of the Alice/Mayo test, it must be determined whether
the claim as a whole integrates the abstract idea into a practical application.  As noted at MPEP
§$2106.04(1D(A)(2), it must be determined whether any additional elements in the claim beyond
the abstract idea integrate the exception into a practical application in a manner that imposes a
meaningful limit on the judicial exception.  The courts have indicated that additional elements
merely using a computer to implement an abstract idea, adding insignificant extra solution
activity, or generally linking use of a judicial exception to a particular technological environment
or field of use do not integrate a judicial exception into a “practical application.” MPEP
§2106.05(1(A).
In the present case, the additional limitations beyond the above-noted at least one abstract
idea recited in the claim are as follows (where the bolded portions are the “additional
limitations” while the underlined portions continue to represent the at least one “abstract idea”):
Claim 1:
A computer implemented method for determining a substance dispensing plan, the method comprising
obtaining a digital representation of a set of a person’s current bodily features, and
determining a substance dispensing plan based on a comparison between the digital representation of the set of the person’s current bodily features and a set of desired bodily features.
Claim 17:
A robotic system for determining and executing a substance dispensing plan, the robotic system comprising:
arobotic arm,
a substance delivery system configured to dispense the substance into a subcutaneous region,
at least one camera,
control circuitry,
wherein the at least one camera is configured to obtain a digital representation of a set of a person’s current bodily features,
wherein the control circuitry is configured to determine a substance dispensing plan based on a comparison between the digital representation of the set of the person’s current bodily features and a set of desired bodily features.
	Thus, taken alone, the additional elements do not integrate the at least one abstract idea into a practical application.
Looking at the additional limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  For instance, there is no indication that the additional elements, when considered as a whole with the limitations reciting the at least one abstract idea, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole does not integrate the abstract idea into a practical application of the abstract idea. MPEP §2106.05(I)(A) and §2106.04(IID(A)(2).
The remaining dependent claim limitations not addressed above fail to integrate the
abstract idea into a practical application as set forth below:
Claim 2: The claim recites comparing the digital representation of the set of the person’s current

bodily features to a digital representation of a set of desired bodily features, which is an abstract idea of concepts performed in the mind, including an observation, and methods of organizing human activity, such as personal behaviors.
Claim 3: The claim recites obtaining a digital representation of a set of a person’s current bodily features further comprises:
scanning the person’s face, and
generating a digital representation of a set of the person’s current facial features, which is an abstract idea of concepts performed in the mind, including an observation, and methods of organizing human activity, such as personal behaviors.
Claim 4: The claim recites wherein the step of generating a digital representation of a set of the person’s current facial features is performed, at least in part, using facial recognition, which is an abstract idea of concepts performed in the mind, including an observation, and methods of organizing human activity, such as personal behaviors.
Claim 5: The claim recites comparing the digital representation of the set of the person’s current
facial features to a set of desired facial features, which is an abstract idea of concepts performed in the mind, including an observation, and methods of organizing human activity, such as personal behaviors.
Claim 6: The claim recites determining how much substance to place under the skin of the person to fill the one or more wrinkles based on the comparison between the digital representation of the set of the person’s current bodily features and the set of desired bodily features, which is an abstract idea of concepts performed in the mind, including an observation, and methods of organizing human activity, such as personal behaviors.
Claim 7: The claim recites wherein determining the substance dispensing plan comprises using, at least in part, an artificial intelligence algorithm for making the comparison between the digital representation of the set of the person’s current bodily features and the set of desired bodily features, which is an abstract idea of concepts performed in the mind, including an observation, and methods of organizing human activity, such as personal behaviors.
Claim 8: The claim recites wherein the substance dispensing plan comprises at least one of a
* syringe skin penetration location(s),
* syringe skin penetration attitude(s), or
* syringe skin penetration depth(s), which is an abstract idea of concepts performed in the mind, including an observation, and methods of organizing human activity, such as personal behaviors.
Claim 9: The claim recites wherein determining the substance dispensing plan comprises determining at least one instruction for control of movement of a robotic arm holding the syringe based on the determined syringe skin penetration location(s) and/or syringe skin penetration attitude(s) and/or syringe skin penetration depth(s), which is an abstract idea of concepts performed in the mind, including an observation, and methods of organizing human activity, such as personal behaviors.
Claim 10: The claim recites wherein determining the substance dispensing plan comprises determining at least one instruction for dispensing of the substance via the syringe, said at least one instruction for dispensing of the substance of the syringe being correlated to the instructions for control of movement of the robotic arm, which is an abstract idea of concepts performed in the mind, including an observation, and methods of organizing human activity, such as personal behaviors.
Claim 11: The claim recites dispensing the substance, via a syringe, based on the determined substance dispensing plan. which is an abstract idea of concepts performed in the mind, including an observation, and methods of organizing human activity, such as personal behaviors.
Claim 12: The claim recites wherein the substance dispensing plan comprises dispensing substance at a substance dispensing volume at a subcutaneous region of the person, which is an abstract idea of concepts performed in the mind, including an observation, and methods of organizing human activity, such as personal behaviors.
Claim 13: The claim recites further comprising determining the presence of one or more wrinkles based on the obtained digital representation of the set of the person’s current bodily features., which is an abstract idea of concepts performed in the mind, including an observation, and methods of organizing human activity, such as personal behaviors.
Claim 14: The claim recites a computer program comprising computer program code which, when executed, causes a robotic system to carry out the method according to claim 1, which is an abstract idea of methods of organizing human activity, such as personal behaviors.
Claim 15: The claim recites determining a substance dispensing plan, the control system comprising control circuitry, wherein the control circuitry is configured to carry out the method according to claim 1, which is an abstract idea of certain methods of organizing human activity, such as personal behaviors.
Claim 16: The claim recites determining a substance dispensing plan, the control system comprising a control circuitry, wherein the control circuitry comprises a processor; and a memory, wherein the memory is configured to store a computer program comprising computer program code which, when executed, causes a robotic system to carry out the method of claim 1, and wherein the processor is configured to execute the computer program stored on the memory, which is an abstract idea of concepts performed in the mind, including an observation, and methods of organizing human activity, such as personal behaviors.
Claims 17-35: These claims recite repetition of steps of claims 1-16, which are an abstract idea since the steps in claims 1-16 shows the concepts of an abstract idea.  
Subject Matter Eligibility Criteria – Step 2B:
Regarding Step 2B of the Alice/Mayo test, representative independent claims do not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for reasons the same as those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application.
  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as determining the wellness categories of a person based on tested blood, e.g., storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv); providing a credit offset for the deductible, e.g., performing repetitive calculations, Flook, MPEP 2106.05(d)(II)(ii)).
Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea.  Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 2-16 and 18-35, additional limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields, claims 2-16 and 18-35, e.g., performing repetitive calculations, Flook, MPEP 2106.05(d)(II)(ii); claims 14-16, e.g., storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv)).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.
	Therefore, whether taken individually or as an ordered combination, claims 1-35
are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claims 1-35 are rejected under 35 U.S.C. 102(a) as being anticipated by United States Patent Application Publication Number 2005/0137584, Lemchen, et al., hereinafter Lemchen.
6.	Regarding claim 1, Lemchen discloses a computer implemented method for determining a substance dispensing plan, the method comprising
	obtaining a digital representation of a set of a person’s current bodily features, (page 2, para. 12, a scanner for providing a scan of a patient's face), and
	determining a substance dispensing plan based on a comparison between the digital representation of the set of the person’s current bodily features and a set of desired bodily features, (page 2, para. 12, a scanner for providing a scan of a patient's face, and pages 2-3, para. 16, to compare the patient's face as rescanned with the stored scan and to modify facial dermatological treatments to be provided to the patient.).
7.	Regarding claim 2, Lemchen discloses the method of claim 1 as described above.  Lemchen further discloses further comprising comparing the digital representation of the set of the person’s current bodily features to a digital representation of a set of desired bodily features, (page 3, para. 24, Comparison of sequential scans also serves to document and measure treatment progress between each session. In addition, depending on the nature and extent of treatment progress, the optimal treatment protocol for the patient can be modified by an expert software system to make the necessary adjustments, additions or deletions in the treatment protocol for the next step.).  
8.	Regarding claim 3, Lemchen discloses the method of claim 1 as described above.  Lemchen further discloses further comprising wherein obtaining a digital representation of a set of a person’s current bodily features further comprises:
	scanning the person’s face, (page 2, para. 12, a scanner for providing a scan of a patient's face), and
	generating a digital representation of a set of the person’s current facial features, (page 2, para. 12, a scanner for providing a scan of a patient's face, and pages 2-3, para. 16, to compare the patient's face as rescanned with the stored scan and to modify facial dermatological treatments to be provided to the patient).
9.	Regarding claim 4, Lemchen discloses the method of claims 1 and 3 as described above.  Lemchen further discloses further comprising wherein the step of generating a digital representation of a set of the person’s current facial features is performed, at least in part, using facial recognition, (pages 2-3, para. 16, When implemented in a plurality of staged sessions, the computer is programmed to rescan the patient's face, to register the rescan with a prior stored scan of the patient's face, to compare the patient's face as rescanned with the stored scan and to modify facial dermatological treatments to be provided to the patient.).
10.	Regarding claim 5, Lemchen discloses the method of claims 1 and 3 as described above.  Lemchen further discloses further comprising comparing the digital representation of the set of the person’s current facial features to a set of desired facial features, (page 3, para. 24, Comparison of sequential scans also serves to document and measure treatment progress between each session. In addition, depending on the nature and extent of treatment progress, the optimal treatment protocol for the patient can be modified by an expert software system to make the necessary adjustments, additions or deletions in the treatment protocol for the next step).
11.	Regarding claim 6, Lemchen discloses the method of claims 1, 3, and 5 as described above.  Lemchen further discloses further comprising further comprising
	determining how much substance to place under the skin of the person to fill the one or more wrinkles based on the comparison between the digital representation of the set of the person’s current bodily features and the set of desired bodily features, (page 3, para. 21, n optical scanner 16 scans the face of the patient with laser, sonic, light or any measuring system to measure and map three dimensional facial topography including surface texture and color, i.e., wrinkles, furrows, age spots etc.).
12.	Regarding claim 7, Lemchen discloses the method of claim 1 as described above.  Lemchen further discloses further comprising wherein determining the substance dispensing plan comprises using, at least in part, an artificial intelligence algorithm for making the comparison between the digital representation of the set of the person’s current bodily features and the set of desired bodily features, (page 3, para. 22, A computer 18 coupled to scanner 16 than calculates the facial areas of concern and determines through expert algorithms the best way to dermatologically treat each facial area).
13.	Regarding claim 8, Lemchen discloses the method of claim 1 as described above.  Lemchen further discloses further comprising wherein the substance dispensing plan comprises at least one of a
	* syringe skin penetration location(s), (page 2, para. 14, ermatological needle injector to inject a substance at a multiplicity of points within a computer-identified treatment area on the patient's face, such as in a microscopic pattern of a multiplicity of injection points where a minute quantity of a dermatologically active substance is injected at each point),
* syringe skin penetration attitude(s), or
	* syringe skin penetration depth(s).
14.	Regarding claim 9, Lemchen discloses the method of claims 1 and 8 as described above.  Lemchen further discloses further comprising wherein determining the substance dispensing plan comprises determining at least one instruction for control of movement of a robotic arm holding the syringe based on the determined syringe skin penetration location(s) and/or syringe skin penetration attitude(s) and/or syringe skin penetration depth(s), (page 2, para. 14, The computer controls the dermatological needle injector to inject a substance at a multiplicity of points within a computer-identified treatment area on the patient's face, such as in a microscopic pattern of a multiplicity of injection points where a minute quantity of a dermatologically active substance is injected at each point.).
15.	Regarding claim 10, Lemchen discloses the method of claims 1, 8, and 9 as described above.  Lemchen further discloses further comprising wherein determining the substance dispensing plan comprises determining at least one instruction for dispensing of the substance via the syringe, said at least one instruction for dispensing of the substance of the syringe being correlated to the instructions for control of movement of the robotic arm, (page 2, para. 12, automatically controlled facial rejuvenation treatments comprising a scanner for providing a scan of a patient's face, a treatment robot, including a plurality of dermatological devices for treatment of facial skin, and a computer coupled to the scanner and robot for determining a treatment protocol of the patient's face based on a scanned input of the patient's face and for generating a plurality of commands for the treatment robot for movement and/or control of the plurality of dermatological devices for the automated treatment of the skin of the patient's face.).
16.	Regarding claim 11, Lemchen discloses the method of claim 1 as described above.  Lemchen further discloses further comprising further comprising dispensing the substance, via a syringe, based on the determined substance dispensing plan, (page 2, para. 13, a dermatological laser, dermatological needle injector, a dermatological air injector or any combination thereof. Other surgical and dermatological instruments or treatment devices may be added without departing from the scope and spirit of the invention, such as applicators for creams, liquids, powders.).
17.	Regarding claim 12, Lemchen discloses the method of claim 1 as described above.  Lemchen further discloses further comprising wherein the substance dispensing plan comprises dispensing substance at a substance dispensing volume at a subcutaneous region of the person, (page 2, para. 15, the scanner and computer in combination measure and map a three dimensional facial topography, and page 3, para. 22, scanner 16 than calculates the facial areas of concern and determines through expert algorithms the best way to dermatologically treat each facial area. In addition computer 18 is programmed to detect and adjust control for any head movement of the patient during the treatment).
18.	Regarding claim 13, Lemchen discloses the method of claim 1 as described above.  Lemchen further discloses further comprising determining the presence of one or more wrinkles based on the obtained digital representation of the set of the person’s current bodily features, (page 3, para. 21, An optical scanner 16 scans the face of the patient with laser, sonic, light or any measuring system to measure and map three dimensional facial topography including surface texture and color, i.e., wrinkles, furrows, age spots etc).
19.	Regarding claim 14, Lemchen discloses the method of claim 1 as described above.  Lemchen further discloses a computer program comprising computer program code which, when executed, causes a robotic system to carry out the method, (page 2, para. 14, The computer controls the dermatological needle injector to inject a substance at a multiplicity of points within a computer-identified treatment area on the patient's face, such as in a microscopic pattern of a multiplicity of injection points where a minute quantity of a dermatologically active substance is injected at each point and page 2, para. 16, The computer includes software programmed to identify areas of potential dermatological treatment on the patient's face and to determine an optimal facial treatment for each area, which can then be automatically implemented using the robot).
20.	Regarding claim 15, Lemchen discloses the method of claim 1 as described above.  Lemchen further discloses further comprising a control system for determining a substance dispensing plan, the control system comprising control circuitry, wherein the control circuitry is configured to carry out the method, (page 2, para. 16, The computer includes software programmed to identify areas of potential dermatological treatment on the patient's face and to determine an optimal facial treatment for each area, which can then be automatically implemented using the robot).
21.	Regarding claim 16, Lemchen discloses the method of claim 1 as described above.  Lemchen further discloses further comprising a control system for determining a substance dispensing plan, the control system comprising a control circuitry, wherein the control circuitry comprises a processor; and a memory, wherein the memory is configured to store a computer program comprising computer program code which, when executed, causes a robotic system to carry out the method, (page 2, para. 16, The computer includes software programmed to identify areas of potential dermatological treatment on the patient's face and to determine an optimal facial treatment for each area, which can then be automatically implemented using the robot).
22.	Claims 17 and 18 are rejected for the same reasons as set forth above with regard to claims 1 and 11.
23.	Regarding claim 19, Lemchen discloses the system of claim 17 as described above.  Lemchen further discloses wherein the control circuitry comprises a processor and a memory, wherein the memory is configured to store a computer program comprising computer program code which, when executed, causes the robotic system to dispense the substance at a substance dispensing volume into the subcutaneous region of the person and wherein the processor is configured to execute the computer program stored on the memory, (page 1, para. 4,  A desired pattern may be input manually and produces electrical signals in accordance with the input pattern; a memory stores the input pattern; display means shows the displayed pattern to an operator; and a control system directs the laser beam in a precise and predetermined manner).
24.	 Regarding claim 20, Lemchen discloses the system of claim 17 as described above.  Lemchen further discloses wherein the substance delivery system comprises a syringe arranged at the robotic arm, and wherein the substance delivery system is configured to dispense the substance via the syringe, (page 2, para. 12, a computer coupled to the scanner and robot for determining a treatment protocol of the patient's face based on a scanned input of the patient's face and for generating a plurality of commands for the treatment robot for movement and/or control of the plurality of dermatological devices for the automated treatment of the skin of the patient's face.).
25.	 Regarding claim 21, Lemchen discloses the system of claim 17 as described above.  Lemchen further discloses wherein the substance delivery system is configured to receive a cartridge comprising a syringe, the cartridge comprising the substance, and wherein the substance delivery system is configured to dispense the substance via the syringe, (page 2, para. 14, he computer controls the dermatological needle injector to inject a substance at a multiplicity of points within a computer-identified treatment area on the patient's face, such as in a microscopic pattern of a multiplicity of injection points where a minute quantity of a dermatologically active substance is injected at each point, and page 3, para. 23,  the needles would be manipulated to inject minute quantities of dermatological drugs or treatment substances at determined points in a pattern in very closely spaced areas in a manner similar to an ink jet printer. A microscopic pattern of injection points of very minute quantities of a dermatologically active substance by means of a large number of injections with a precision and repetition, which could rarely if ever be achieved manually, can be routinely performed. Movement of the injection needle(s) are computer guided and controlled to scan over the patient's face according to the treatment protocol selected by the dermatologist. For example, topically applied "make up" to mask blemishes, moles, scars, tattoos on a temporary or semi permanent basis is also possible. In the robotic "make up" application, the selected devices or needles would begin injecting Botox to relax the appropriate areas, other needles would be used to inject collagen to fill furrows, and still another set of needles would inject restivin to smooth out the face. Lasers included with treatment robot 22 would address the age spots, if elected. Continuous scanning is performed to adjust the cosmetic application as required.).
26.	 Regarding claim 22, Lemchen discloses the system of claim 17 as described above.  Lemchen further discloses wherein the robotic arm is configured to move in six degrees of freedom, (page 3, para. 23,  the needles would be manipulated to inject minute quantities of dermatological drugs or treatment substances at determined points in a pattern in very closely spaced areas in a manner similar to an ink jet printer. A microscopic pattern of injection points of very minute quantities of a dermatologically active substance by means of a large number of injections with a precision and repetition, which could rarely if ever be achieved manually, can be routinely performed. Movement of the injection needle(s) are computer guided and controlled to scan over the patient's face according to the treatment protocol selected by the dermatologist. For example, topically applied "make up" to mask blemishes, moles, scars, tattoos on a temporary or semi permanent basis is also possible. In the robotic "make up" application, the selected devices or needles would begin injecting Botox to relax the appropriate areas, other needles would be used to inject collagen to fill furrows, and still another set of needles would inject restivin to smooth out the face. Lasers included with treatment robot 22 would address the age spots, if elected. Continuous scanning is performed to adjust the cosmetic application as required). 
27.	Claims 23-34 are rejected for the same reasons as set forth above with regard to claims 1-6 and 8-13.
28.	Regarding claim 35, Lemchen discloses the system of claim 17 as described above.  Lemchen further discloses wherein the substance delivery system is configured to dispense hyaluronic acid via a syringe, (page 3, para. 23, the selected devices or needles would begin injecting Botox to relax the appropriate areas, other needles would be used to inject collagen to fill furrows, and still another set of needles would inject restivin to smooth out the face. Lasers included with treatment robot 22 would address the age spots, if elected. Continuous scanning is performed to adjust the cosmetic application as required).

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
A.	SYSTEM FOR MULTIDIMENSIONAL ANALYSIS, MODULATION AND OPTIMIZATION OF FACIAL EXPRESSIONS (US 20150157259 A1) teaches determining a treatment plan with Botulinum Toxin (BT) and other procedures able to modify facial expressions, the method includes using a series of facial images of a patient eliciting various expressions to select individual expressive features as candidates for modification, the selected expressive features mapping to muscles that are used to create such expressive features, the muscles mapping into related expressive features of facial images of the patient eliciting different expressions, the related expressive features being weighted so as to provide further information used in determining an optimum treatment dosing for each treatment location. In an illustrative example, the method may include mapping the facial image of the patient to a model image using facial markers. In an exemplary embodiment, the method may advantageously provide a treatment that results in optimum expressive features as revealed in many different expressions.
B.	System and method for performing computerized simulations for image-guided procedures using a patient specific model (US 8543338 B2) teaches performing computerized simulations of image-guided procedures. The method may include producing a digital image-based model of an anatomical structure based on medical image data, producing, based on the image-based model and extrapolated data, an extended model that represents the anatomical structure and adjacent anatomical regions not included in the medical image data, displaying a graphical representation of the extended model and performing a computerized simulation of an image-guided procedure using the extended model.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMBER A. MISIASZEK whose telephone number is (571)270-1362. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 5712705096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AMBER A MISIASZEK/          Primary Examiner, Art Unit 3626